DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species-I depicted in (Fig.1A) where the system includes a monitoring device worn on the abdominal area of a human body, and an ECG electrode patch is pasted under the right shoulder blade of the body. Claim-2 limitations are pertaining to that species. 
Species-II depicted in (Fig.2) where the whole system is included in a single patch,  where the ECG electrode and the monitoring device are housed within the single patch, wherein patch is worn on the human body at an oblique wearing angle. Claim-3 pertains to that species. 
The species are independent or distinct because Species-I require separate pieces which are connected together with a wire, on the other hand Species-II is a patch type device which includes both sensing element and the monitoring section, as such it does not require a separate interconnecting wire for connecting sensor to the monitoring section. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 1 and 4-10 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the inventions require a different field of search, for example, searching different classes/subclasses or electronic resources, or employing different search queries and the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with applicant’s representative Daniel McClure on 11/ a provisional election was made without traverse to prosecute the invention of Species-I, claim-2.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim-3 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
Applicant’s claim for the benefit of a prior-filed Foreign Application No. TW109111890, filed 04/09/2020 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) has been acknowledged. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/12/2020, 12/29/2020, 02/08/2021, 03/22/2021, 05/24/2021 and 07/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a gravity sensor configured to detect a displacement state of the ECG monitoring device in claim 1. The claim limitation uses the term gravity sensor as a generic place holder for performing the claimed function to detect a displacement state of the ECG monitoring device, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the (¶:[0032]) recites, the gravity sensor is a linear accelerometer. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim-2 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
The claim recites ECG electrode patch is pasted under the right shoulder blade of a human body and the ECG monitoring device is worn on the human body where human body is positively recited as claim limitation.
adapted or configured to be pasted/worn” or “capable of being pasted/worn”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2015/0173654 A1) by BELANGER et al. in view of the publication (US 20180132793 A1) by Katra et al. 
Regarding claims 1 and 7 BELANGER discloses a physiological signal processing system, comprising: an electrocardiogram (ECG) monitoring device a system and method of monitoring a person’s heart activity from electrocardiogram signal (¶:[0010), 
comprising: a processor, configured to receive a plurality of ECG signals (Fig.2A, 2B) shows block diagram of the monitoring device connected with plurality of ECG sensing units (20), the ECG sensing units are connected to recording device (16), the recording device includes a MCU which is an abbreviation of microcontroller unit, and (¶:[0054] recites, electrocardiogram signal collected by ECG sensing unit is processed by the microcontroller) and user information (¶:[0079] recites, weight of the user is assessed);
an ECG module, configured to capture the ECG signals (¶:[0050] recites, the ECG sensing unit 20 is connected to an ECG signal conditioning module of the recorder 16),  (FIG. 2a or 2b) shows the block diagram of the recording unit (16), 
and transmit the ECG signals to the processor (¶:[0054] recites, electrocardiogram signal collected by ECG sensing unit is transmitted and processed by the microcontroller; wherein the processor calculates a heart rate based on an ECG or the ECG signals (¶:[0080] recites, ECG signals are used for obtaining heart rate), 
BELANGER does not specifically disclose detecting a displacement state of the ECG monitoring device, however teaches the three axis data from the sensors are used for tracking the direction of user’s displacement when the user moves (¶:[0047]), and it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to estimate the displacement of ECG monitoring device which is worn by the user from the calculated body displacement data.
BELANGER discloses in (¶:[0044] obtaining three axis data using accelerometer and gyroscope), and acceleration data acquired by sensor (12 & 14) are processed to determine the user’s activity, and determine the activity level between very low, low, moderate, high and very high, also characterizing displacement of the user’s body from the three axis data, as recited in (¶:[0061]), 
BELANGER does not specifically a gravity sensor (g-sensor) configured to detect a displacement state of the ECG monitoring device to obtain three-axis data, calculates an activity amount based on the three-axis data, and generates an activity intensity based on the activity amount, the user information, and the heart rate.

Katra further teaches (¶:[0054] the processed accelerometer signal are used to determine activity intensity of the user).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to use the three axis data acquired by the accelerometer in BELANGER’s device and method to sense gravity as all three axis are sensitive to gravity and to use the accelerometer data to calculate activity and its level of intensity, as taught by Katra (¶:[0025], [0054]).   
Regarding claim-2 BELANGER in view of Katra discloses the physiological signal processing system of claim 1, BELANGER also discloses the system further comprising: an ECG electrode patch, configured to obtain the ECG signals (¶:[0048] recites, ECG signal is sensed using ECG electrodes 20);
wherein the ECG electrode patch is pasted under the right shoulder blade of a human body, and the ECG signals are transmitted by wire to the ECG monitoring device located below the left chest (Fig.1) shows ECG electrodes (20)  are attached under the right shoulder blade of a human body, and a wire (15) is used for transmitting the ECG signal from electrode to the ECG monitoring unit (16);
wherein the ECG monitoring device is worn on the human body at a horizontal wearing angle (Fig.1) further shows the ECG monitoring device is worn with a horizontal angle on lower torso of the human body.
Regarding claims 4 and 8 BELANGER in view of Katra discloses the system and method of claims 1 and 7 respectively, BELANGER further discloses wherein the processor is further used to determine whether the ECG signals are received (¶:[0054] recites, electrocardiogram signal collected by ECG sensing unit is processed by the microcontroller); if the processor determines that the ECG signals are received, the processor obtains the tri-axial data from the gravity sensor (¶:[0044] ECG monitoring device obtains 3-axis accelerometer and gyroscope data from sensing units 12 and 14), inputs the three-axis data into a low-pass filter for filtering (¶:[0054] recites, three axis accelerometer data is filtered before processing), 
BELANGER does not specifically suggest determines a wearing angle of the ECG monitoring device based on the filtered three-axis data, however discloses the accelerometer data is used for determining angle of the upper part of the user’s body  (¶:[0062]), and it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the wiring angle of the monitoring device from the angle of upper body where the monitoring device is attached,  and determines a human posture based on the wearing angle (¶:[0066] recites, the angle further characterize the different postures of the user).
Regarding claims 5 and 9 BELANGER in view of Katra discloses the system and method of claims 1 and 7 respectively, BELANGER further discloses wherein the processor is further used to determine whether the ECG signals are received ; 
the three-axis data is obtained by the gravity sensor, and the processor respectively smoothes the X-axis data, the Y-axis data and the Z-axis data in the three-axis data the term ‘smooths’ is interpreted in light of the of current specification, where it recites in  (¶:[0060]: the processor 21 filters the three-axis data through a low-pass filter. The step can filter out noise and smooth the signal).
BELANGER discloses in (¶:[0054] the three axis data from the accelerometer is filtered with a low-pass filter), 
Katra teaches the processor respectively performs a baseline cancellation process on each of the smoothed X-axis data, the smoothed Y-axis data, and the smoothed Z-axis data (¶:[0075] three axis data accelerometer data is processed to eliminate baseline value from each axis), 
the processor extracts X-axis partial data, Y-axis partial data, and Z-axis partial data that fall within a specific frequency range through a band-pass filter from the X-axis data, the Y-axis data, and the Z-axis data after the baseline cancellation process is performed (¶:[0081] sampled accelerometer signal retains low frequency content and high frequency content), and 
the processor retrieves the X-axis partial data, the Y-axis partial data and the Z-axis partial data within a time interval (¶:[0066] recites, processing to extract three axis data in a time interval), 
BELANGER discloses the processor performs an absolute value calculation on the X-axis partial data, the Y-axis partial data, and the Z-axis partial data in the time interval, and then performs an integration operation to obtain three integration results, and the processor generates the activity amount according to the three integration results (¶:[0078] a double integration of the acceleration vector is performed with the ground reference frame) which is equivalent to calculating absolute value of the acceleration vector signal of three axis.     
Regarding claims 6 and 10 BELANGER in view of Katra discloses the system and method of claims 5 and 9 respectively, BELANGER further discloses wherein the user information includes a weight (¶:[0079] recites, weight of the user is used), 
Following limitations the processor is further used to determine whether the ECG signals are received, and if the processor determines that the ECG signals are received, the three-axis data is obtained from the gravity sensor, 
the activity amount is calculated according to the three-axis data, and the activity amount, the weight, and the heart rate are input into an energy consumption module are similar to a part of claims 1, 4 and 7, 8 respectively, which have been discussed above for the rejection of those claims, 
BELANGER further discloses wherein the energy consumption module applies a plurality of activity amount rules, a plurality of resting heart rate rules, and a plurality of energy consumption formulas corresponding to the resting heart rate rules to calculate the activity intensity energy consumption for displacement of the trunk over a period of time is calculated from activity value and resting state of the user, as recited in (¶:[0061] & [0079]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792